             Case 1:20-cr-00136-TFH Document 1 Filed 07/24/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                        CRIMINAL NO.

        v.
                                                                VIOLATIONS:
COREY GIRMAN,
                                                                18 U.S.C. § 2252(a)(2)
             Defendant                                         (Conspiracy to Distribute Child Pornography)


                                            INFORMATION

        The United States Attorney charges that:

                                             COUNT ONE

        Between on or about April 30, 2017 and October 23, 2018, in the District of Columbia and

elsewhere, the defendant, COREY GIRMAN, did combine, conspire, confederate, and agree, with co-

conspirators known and unknown, to knowingly distribute any visual depiction, using any means and

facility of interstate and foreign commerce, and that such visual depiction has been shipped and transported

in and affecting interstate and foreign commerce, by any means including by computer; and the production

of such visual depiction involved the use of a minor engaging in sexually explicit conduct and such visual

depiction is of such conduct.

        (Conspiracy to Distribute Child Pornography, in violation of Title 18, United States Code,

Sections 2252(a)(2) and (b)(1))
                                                    Respectfully submitted,

                                                   MICHAEL SHERWIN
                                                  Acting United States Attorney
                                                  New York Bar No. 4444188



                                                   By:/s//Amy E. Larson________
                                                 Amy E. Larson
                                                 Assistant United States Attorney,
                                                 New York Bar No. 4108221
                                                 U.S. Attorney's Office
                                                 555 4th Street, N.W., Room 4-842
                                                 Washington, D.C. 20530
                                                 202-252-7863
                                                 Amy.larson2@usdoj.gov
